

Exhibit 10.1
AMENDMENT NUMBER EIGHT
TO THE
HARRIS CORPORATION RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2016 (the “Plan”);
WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation has entered into a Sale Agreement with MHVC Acquisition
Corp. (“MHVC”) dated as of January 26, 2017 pursuant to which the Corporation is
selling to MHVC a certain portion of the Corporation’s government services
business operated within its Critical Networks segment (such agreement, as it
may be amended from time to time, the “Sale Agreement”);
WHEREAS, as a result of such sale all “Transferred U.S. Employees” (for all
purposes of this Amendment, as such term is defined in the Sale Agreement) will
cease to be employed by an entity participating in the Plan;
WHEREAS, the Sale Agreement provides that effective as of the “Closing Date”
(for all purposes of this Amendment, as such term is defined in the Sale
Agreement), each Transferred U.S. Employee shall become fully vested in his or
her account balance in the Plan; and
WHEREAS, the Employee Benefits Committee desires to amend the Plan to reflect
the above-described term of the Sale Agreement and has determined that such
amendment is non-material.




--------------------------------------------------------------------------------




NOW, THEREFORE, BE IT RESOLVED, that Schedule B of the Plan is hereby amended,
contingent upon the occurrence of the “Closing” (as such term is defined in the
Sale Agreement) and effective as of the Closing Date, to add a new paragraph at
the end thereof as follows:
5.    Divestiture of the Critical Networks Government Services Business
(a) In General. The Company has entered into a Sale Agreement with MHVC
Acquisition Corp. dated as of January 26, 2017 pursuant to which the Company
will sell to MHVC Acquisition Corp. a certain portion of the Company’s
government services business operated within its Critical Networks segment (such
agreement, as it may be amended from time to time, the “Magnolia Sale
Agreement”).
(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the Magnolia Sale Agreement), the
“Transferred U.S. Employees” (as such term is defined in the Magnolia Sale
Agreement) shall be 100% vested in their Accounts under the Plan.
APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 23rd day
of February, 2017.
/s/ Jim Girard
Jim Girard, Chairperson





2